120 F.3d 270
97 CJ C.A.R. 1535
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Geana J. DUNKIN, Plaintiff,v.LOUISIANA-PACIFIC CORPORATION;  James Beldin;  DouglasEddins, Defendants-Appellees.David Lee SMITH, Attorney-Appellant.
No. 96-1411.(D.C.No. 92-N-243)
United States Court of Appeals, Tenth Circuit.
July 28, 1997.

1
ORDER AND JUDGMENT*


2
Before KELLY and HENRY, Circuit Judges, and DOWNES,** District Judge.


3
After examining appellant's brief and the appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


4
On receipt of this court's mandate arising from our affirmance of the district court's imposition of sanctions against Mr. Smith, see Dunkin v. Louisiana-Pacific Corp., No. 95-1087 (10th Cir.  June 12, 1996), cert. denied, 117 S.Ct. 435 (1996), the district court entered an order establishing a date certain for payment of the sanctions.  Mr. Smith appeals from that order, but does not raise any issues relating to that order per se.  Instead, he raises arguments against the imposition of sanctions that he raised in the prior appeal.  He also has moved for this court's recusal from this matter and for en banc consideration of recusal.  These motions were denied in orders filed on November 29 and December 27, 1996.  Consideration of the remaining issues is barred by law of the case.  See Rohrbaugh v. Celotex Corp., 53 F.3d 1181, 1183 (10th Cir.1995).


5
AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


**
 The Honorable William F. Downes, District Judge, United States District Court for the District of Wyoming, sitting by designation